UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6248



ANTHONY T. SIMPSON,

                                             Petitioner - Appellant,

          versus


TOM C. MARTIN; ATTORNEY GENERAL OF THE STATE
OF NORTH CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief Dis-
trict Judge. (CA-97-20-3-2-MU)


Submitted:   January 18, 2001             Decided:   January 23, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony T. Simpson, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony T. Simpson seeks to appeal the district court’s order

denying his motion to reconsider the denial of relief on his

petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. Simpson v. Martin, No. CA-97-20-3-2-MU (W.D.N.C. Jan.

20, 2000).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2